AFFIRMED.
The only assigned error presented at the oral argument was based on the following instruction:
"You are further instructed that if you should likewise find from all the evidence in the case that plaintiff was about to cross the path the operator of said taxicab intended to take in making such turn or in such proximity thereto that plaintiff would reach the same before he did, and if without some clear indication on defendant's part, plaintiff could not have anticipated that defendant's said cab intended to cross his path, then and in that event it was the duty of the driver of said automobile to reduce his speed, or stop if necessary, in order to allow plaintiff to pass or proceed in advance of said taxicab with safety; and if said driver failed to so do and by reason thereof plaintiff was injured, then your verdict should be for the plaintiff, provided that plaintiff was not guilty of contributory negligence."
The instruction is not as clear and lucid as it should have been but is not erroneous, and in the opinion of the court could not have done defendant any injury. It correctly states the law. The judgment is affirmed.
AFFIRMED. *Page 66